         Case 17-21288             Doc 60     Filed 03/07/19 Entered 03/07/19 10:04:41                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: FLUBACKER, RONALD C.                                                       § Case No. 17-21288-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on July 18, 2017. The undersigned trustee was appointed on July 18, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                30,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 8.39
                                    Bank service fees                                                       0.00
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                29,991.61
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-21288              Doc 60  Filed 03/07/19 Entered 03/07/19 10:04:41 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 02/01/2018
       and the deadline for filing governmental claims was 01/14/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $3,750.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $3,750.00, for a total compensation of $3,750.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $10.89, for total expenses of
              2
       $10.89.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 02/25/2019                    By: /s/JOHN E. GIERUM
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 17-21288                    Doc 60           Filed 03/07/19 Entered 03/07/19 10:04:41                                  Desc Main
                                                                          Document     Page 3 of 9
                                                                                                                                                                     Exhibit A


                                                                                   Form 1                                                                            Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-21288-ABG                                                                  Trustee:          (520171)   JOHN E. GIERUM
Case Name:         FLUBACKER, RONALD C.                                                    Filed (f) or Converted (c): 07/18/17 (f)
                                                                                           §341(a) Meeting Date:        08/24/17
Period Ending: 02/25/19                                                                    Claims Bar Date:             02/01/18

                                1                                          2                           3                     4               5                   6

                     Asset Description                                Petition/              Estimated Net Value         Property        Sale/Funds         Asset Fully
          (Scheduled And Unscheduled (u) Property)                  Unscheduled         (Value Determined By Trustee,   Abandoned        Received by     Administered (FA)/
                                                                       Values              Less Liens, Exemptions,      OA=§554(a)        the Estate      Gross Value of
Ref. #                                                                                         and Other Costs)                                          Remaining Assets

 1        418 Valencia Avenue, Barrington, IL 60010-3342,               350,000.00                             0.00                               0.00                   FA
           Imported from original petition Doc# 1

 2        Business Checking #5471: BMO Harris Bank                             348.00                          0.00                               0.00                   FA
           Imported from original petition Doc# 1

 3        Joint Checking #4470: BMO Harris Bank                                150.00                          0.00                               0.00                   FA
           Imported from original petition Doc# 1

 4        Livingroom Furniture and Television                                  300.00                          0.00                               0.00                   FA
           Imported from original petition Doc# 1

 5        Bedroom Set, Washer and Dryer                                        300.00                          0.00                               0.00                   FA
           Imported from original petition Doc# 1

 6        Dininroom Set, Kitchen Table and Chairs                              300.00                          0.00                               0.00                   FA
           Imported from original petition Doc# 1

 7        Kitchen Utensils, Stove, Refrigerator and Microw                     300.00                          0.00                               0.00                   FA
           Imported from original petition Doc# 1

 8        Wearing Apparel                                                      400.00                          0.00                               0.00                   FA
           Imported from original petition Doc# 1

 9        Metro Life: Debtor's Spouse                                     22,610.00                            0.00                               0.00                   FA
           Imported from original petition Doc# 1

10        2015 Jeep Patriot, 9,000 miles. Entire property                 13,000.00                            0.00                               0.00                   FA
           Imported from original petition Doc# 1

11        Office Equipment, Furnishing and Supplies                            250.00                          0.00                               0.00                   FA
           Imported from original petition Doc# 1

12        Tools of Trade                                                   1,500.00                            0.00                               0.00                   FA
           Imported from original petition Doc# 1

13        Fraudulent conveyance on Vacant Lot (u) (u)                      Unknown                     200,000.00                            30,000.00                   FA

 13      Assets      Totals (Excluding unknown values)                 $389,458.00                    $200,000.00                           $30,000.00                $0.00



      Major Activities Affecting Case Closing:

                  evaluating fraudulent conveyance on vacant lot, awaiting end of claims date to complete.

                  Fraudulent conveyance action negotaited settlement, approval set before the Court this month.




                                                                                                                                      Printed: 02/25/2019 03:48 PM   V.14.50
                     Case 17-21288                   Doc 60       Filed 03/07/19 Entered 03/07/19 10:04:41                                   Desc Main
                                                                    Document     Page 4 of 9
                                                                                                                                                                 Exhibit A


                                                                          Form 1                                                                                 Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-21288-ABG                                                       Trustee:       (520171)      JOHN E. GIERUM
Case Name:       FLUBACKER, RONALD C.                                           Filed (f) or Converted (c): 07/18/17 (f)
                                                                                §341(a) Meeting Date:        08/24/17
Period Ending: 02/25/19                                                         Claims Bar Date:             02/01/18

                              1                                      2                     3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 31, 2019           Current Projected Date Of Final Report (TFR):       December 31, 2019




                                                                                                                                  Printed: 02/25/2019 03:48 PM   V.14.50
                        Case 17-21288                    Doc 60      Filed 03/07/19 Entered 03/07/19 10:04:41                                              Desc Main
                                                                       Document     Page 5 of 9
                                                                                                                                                                              Exhibit B


                                                                                Form 2                                                                                        Page: 1

                                                        Cash Receipts And Disbursements Record
Case Number:         17-21288-ABG                                                               Trustee:              JOHN E. GIERUM (520171)
Case Name:           FLUBACKER, RONALD C.                                                       Bank Name:            Rabobank, N.A.
                                                                                                Account:              ******5866 - Checking Account
Taxpayer ID #:       REQUESTED                                                                  Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 02/25/19                                                                         Separate Bond: N/A

   1             2                          3                                    4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements            Checking
  Date      Check #         Paid To / Received From                Description of Transaction                T-Code              $                  $               Account Balance
02/11/19       {13}      Patricia A. Flubacker               SETTLEMENT                                    1241-000               30,000.00                                30,000.00
02/14/19       101       International Sureties, Ltd.        BOND PREMIUM PAYMENT ON LEDGER                2300-000                                          8.39          29,991.61
                                                             BALANCE AS OF 02/14/2019 FOR CASE
                                                             #17-21288, Bond #016073584

                                                                               ACCOUNT TOTALS                                     30,000.00                  8.39        $29,991.61
                                                                                      Less: Bank Transfers                             0.00                  0.00
                                                                               Subtotal                                           30,000.00                  8.39
                                                                                      Less: Payments to Debtors                                              0.00
                                                                               NET Receipts / Disbursements                     $30,000.00                  $8.39



                                                                                                                                    Net             Net                    Account
                                                                               TOTAL - ALL ACCOUNTS                               Receipts     Disbursements               Balances

                                                                               Checking # ******5866                              30,000.00                  8.39          29,991.61

                                                                                                                                $30,000.00                  $8.39        $29,991.61




{} Asset reference(s)                                                                                                                      Printed: 02/25/2019 03:48 PM       V.14.50
                   Case 17-21288               Doc 60          Filed 03/07/19 Entered 03/07/19 10:04:41                              Desc Main
                                                                 Document     Page 6 of 9
Printed: 02/25/19 03:48 PM                                                                                                                         Page: 1

                                           Claims Proposed Distribution - Exhibit C
                                      Case: 17-21288-ABG FLUBACKER, RONALD C.

  Case Balance:        $29,991.61               Total Proposed Payment:            $29,991.61                    Remaining Balance:           $0.00

                                                                Amount             Amount               Paid           Claim          Proposed     Remaining
Claim #   Claimant Name                     Type                 Filed             Allowed             to Date        Balance         Payment        Funds

  TEE     JOHN E. GIERUM                  Admin Ch. 7            3,750.00           3,750.00              0.00         3,750.00         3,750.00      26,241.61
          <2100-00 Trustee Compensation>
 TEEXP    JOHN E. GIERUM                  Admin Ch. 7              10.89              10.89               0.00           10.89             10.89      26,230.72
          <2200-00 Trustee Expenses>

   1      Capital One Bank (USA),         Unsecured              5,663.78           5,663.78              0.00         5,663.78         1,558.19      24,672.53
          N.A.
   2      American Express Centurion Unsecured                   6,455.78           6,455.78              0.00         6,455.78         1,776.08      22,896.45
          Bank
   3      American Express Bank, FSB Unsecured                 22,420.24          22,420.24               0.00        22,420.24         6,168.15      16,728.30
  4 -3    H. J. 'Jack Lageschulte         Unsecured            60,804.74          60,804.74               0.00        60,804.74       16,728.30            0.00

                      Total for Case 17-21288 :                $99,105.43         $99,105.43             $0.00       $99,105.43       $29,991.61




                                                                       CASE SUMMARY
                                                    Amount            Amount               Paid             Proposed              % paid
                                                     Filed            Allowed             to Date           Payment

          Total Administrative Claims :            $3,760.89          $3,760.89                $0.00         $3,760.89       100.000000%

             Total Unsecured Claims :           $95,344.54           $95,344.54                $0.00        $26,230.72          27.511507%
           Case 17-21288         Doc 60      Filed 03/07/19 Entered 03/07/19 10:04:41                  Desc Main
                                               Document     Page 7 of 9


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

             Case No.: 17-21288-ABG
             Case Name: FLUBACKER, RONALD C.
             Trustee Name: JOHN E. GIERUM
                                                Balance on hand:                          $            29,991.61
              Claims of secured creditors will be paid as follows:

Claim         Claimant                               Claim Allowed Amount Interim Payments               Proposed
No.                                                Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $                 0.00
                                                Remaining balance:                        $            29,991.61

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
Trustee, Fees - JOHN E. GIERUM                                        3,750.00                0.00        3,750.00
Trustee, Expenses - JOHN E. GIERUM                                       10.89                0.00           10.89
                            Total to be paid for chapter 7 administration expenses:       $             3,760.89
                            Remaining balance:                                            $            26,230.72

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $                 0.00
                            Remaining balance:                                            $            26,230.72

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                  of Claim          to Date            Payment
                                                      None
                                                Total to be paid for priority claims:     $                 0.00
                                                Remaining balance:                        $            26,230.72
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

   UST Form 101-7-TFR (05/1/2011)
           Case 17-21288         Doc 60      Filed 03/07/19 Entered 03/07/19 10:04:41                  Desc Main
                                               Document     Page 8 of 9




            Timely claims of general (unsecured) creditors totaling $ 95,344.54 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 27.5 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Capital One Bank (USA), N.A.                            5,663.78                 0.00       1,558.19
  2            American Express Centurion Bank                         6,455.78                 0.00       1,776.08
  3            American Express Bank, FSB                             22,420.24                 0.00       6,168.15
  4 -3         H. J. 'Jack Lageschulte                                60,804.74                 0.00      16,728.30
                             Total to be paid for timely general unsecured claims:          $          26,230.72
                             Remaining balance:                                             $               0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for subordinated claims: $                 0.00
                                                 Remaining balance:                        $                 0.00


  UST Form 101-7-TFR (05/1/2011)
      Case 17-21288    Doc 60    Filed 03/07/19 Entered 03/07/19 10:04:41   Desc Main
                                   Document     Page 9 of 9




UST Form 101-7-TFR (05/1/2011)
